Safety of toys (debate)
The next item is the debate on the oral question to the Commission on safety of toys by Andreas Schwab, Anja Weisgerber, Marianne Thyssen, Anna Maria Corazza Bildt, on behalf of the Group of the European People's Party (Christian Democrats), Evelyne Gebhardt, Christel Schaldemose, Anna Hedh, Barbara Weiler, on behalf of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, Cristian Silviu Buşoi, Jürgen Creutzmann, Antonyia Parvanova, Nadja Hirsch, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, Heide Rühle, on behalf of the Group of the Greens/European Free Alliance, Malcolm Harbour, on behalf of the European Conservatives and Reformists - B7-0658/2010).
Mr President, in relation to the adoption of the Toys Directive, I would like to point out that, when we adopted the directive, we had an objective in mind, namely, making children's toys safer, as children, in particular, still growing and developing as they are, have a particularly sensitive reaction to hazardous substances and chemicals. Considering the most up-to-date scientific knowledge at that point, we laid down the strictest requirements anywhere in the world for toys through European legislation.
As every year, this issue comes to the fore in the run-up to Christmas, and for me personally, too, as a mother-to-be, this issue is one that is close to my heart, and I think it is very important that we have the strictest standards. That is why I helped initiate this debate.
I did so in the light of new expert opinions that have concluded that the strictest limit values for heavy metals are not strict enough, given the latest scientific knowledge. We included a clause in the directive specifically for cases like this, which makes it possible to modify and tighten up the limit values at a later date, and we now need to make use of that clause. Commissioner Tajani, that was something that we also called on your predecessor to do a year ago.
I am pleased that, as I understand it, the Commission is to announce today, at least, that the limit values for certain heavy metals are to be tightened up, albeit with a delay from when we called on it to do so and certainly encouraged by the debate today. In general, however, we need to review all hazardous substances, and we should not, therefore, restrict ourselves to the heavy metals. Instead, we need to look into the latest information on the hazardous substances known as polycyclic aromatic hydrocarbons (PAHs). Should it also turn out that it is necessary to amend the limit values in order to protect our children, I call for a rectification of the legislation in this regard, too. At the end of the day, this is about the safety of our children.
Mr President, year after year, we have this debate about the safety of toys. Year after year, we have to observe that there is still much that is in need of improvement. We are talking, here, amongst other things, about what are known as carcinogenic, mutagenic and reprotoxic substances (CMRs), substances that cause cancer and that may be very hazardous to the health and, in some cases, even the life of children.
The new information does indeed show that we need to ensure that the limit values are adapted and we are calling on the Commission to finally do so. Commissioner, I really hope that this will actually happen.
This is not the only problem, however. There is another problem in the shape of market supervision, and the Member States, too, have a responsibility here. They have a responsibility to ensure that only toys that truly satisfy the safety standards that we have adopted reach the market. That is not always the case, which is highly regrettable. We therefore need to ensure that these safety standards are improved.
The third and final point that I wish to make relates to the marking of toys. Many people wrongly believe that the CE mark is an indicator of safety. It is not, however, as the Commission itself says. It is therefore time, Commissioner, that the Commission gave some thought to how we could issue a European safety mark that is truly reliable and that is monitored by third parties, independent authorities or bodies, so that a dangerous toy simply cannot make it onto the market or into the shops where it can threaten the health of our children. I believe that we have a major debt to discharge in this regard, and there is still much that we need to do, and urgently so.
author. - Mr President, the safety of toys is a subject of great importance, and not only because it is the time of year when sales of toys increase substantially. It is our duty as the representatives of EU citizens to ensure that we are looking after the best interests of consumers and protecting children.
The revised Directive 2009/48/EC is meant to assure consumers that toys sold in the EU fulfil the highest safety requirements worldwide, especially those relating to the use of chemical substances. Market surveillance measures have been reinforced. The documentation which toy manufacturers and importers have to keep available for inspection now has to contain a detailed description of the design and manufacture of the toy, specific information on the components and materials used in the toy as well as an analysis of the hazards that the toy may present.
However, concerns are raised by the scientific opinion of the Scientific Committee on Health and Environmental Risks on the evaluation of the migration limits for chemical elements in toys, which states that the method used to measure the migration of chemical elements is not really reliable. We therefore require clarification of the calculation method chosen to regulate CMR - chemical substances in toys. There is also cause for concern regarding toys designed for children under the age of three. Since this is the most vulnerable age group, toys designed for these children should be tested independently.
The latest RAPEX reports also underline problems concerning market surveillance for toys. There are still a large number of toys entering the EU market that pose a high risk to the most vulnerable consumers.
There are clear signals that the revised Toy Safety Directive needs to be strengthened in order to assure the highest level of protection for our children. We consider that these issues need to be addressed as soon as possible, making sure that there are no loopholes following the implementation of the revised directive. We need to remain focused on toy safety, market surveillance and the prevention of the use of hazardous substances in products specifically designed for children.
author. - Mr President, I think the importance of the question that we are addressing tonight is the fact that this committee continues to be extremely vigilant about issues related to the safety of toys, as indeed it does on the whole gamut of consumer goods. So we put a huge amount of effort into passing the revised Toys Directive in 2009.
But things do not stop there, and that is why I think it is a welcome opportunity to give you, the Commission, the chance to reassure us that you are keeping a very close eye on developments, on test results, and ensuring that the provisions of the existing legislation and the future legislation will continue to be updated to reflect the growing amount of scientific evidence about potentially hazardous chemicals. And that, of course, includes the need for consistent testing methods. Part of the issue here is that, in many cases, we find that toy manufacturers are faced with difficulties about getting some consistent standards against which to test, and I know that is something that you will address.
But I also want to pick up the broader issue because I think, as a number of my colleagues have said, the issue here is not just about the regulation; it is about the whole supply chain for toys, much of which come from outside the European Union.
I was recently invited by your colleague, Commissioner Dalli, to represent the Committee on the Internal Market and Consumer Protection at a major trilateral summit between the Americans and the Europeans in China to talk about toy safety. And one of the important things that we did there and that the European Commission did - and I give them credit - was to talk to Chinese manufacturers about designing safety into the product from the beginning: the knowledge of those directives. This is nothing to do with marking, it is nothing to do with third-party testing; it is actually the basic principles of transferring information and knowledge so that we get safety designed into the products from the beginning. And then those safe products are sustained in production by proper quality systems, not just for the toy itself, but for all its suppliers.
Now that is how we ensure safety. It is not going to be about marking. It is about the right regulatory framework, which means getting everybody in the supply chain to understand their responsibilities.
Mr President, I have a comment that I would like to direct to Mr Harbour. That sounds great, Mr Harbour, but I still think that we have some work to do on our side, too. It cannot be a coincidence that we debate the issue of toy safety in Parliament in the run-up to each Christmas, as we are doing again this year. Just last year, it was the carcinogenic substances in toys known as softening agents that we were debating. Commissioner Verheugen promised us specifically over the last year that there would be new studies and that he would take action where appropriate. These studies have been on the table since the middle of this year. According to the study by SCHER, the Scientific Committee on Health and Environmental Risks, the limit values for the PAHs - the carcinogenic substances - are too high. The methods of testing, too, are not reliable enough. We need to give this some thought. My questions to the Commissioner are, how will he deal with what he has inherited in this regard and what action will he take as a result of this criticism and in this field?
The limit values for heavy metals, too, especially for lead, are 'no longer appropriate', to quote another SCHER study. What does that mean for us? If we make adjustments for the heavy metals, will we provide different limit values in the comitology procedure? I call on the Commission to take action in this area, too.
In addition, we are also still awaiting the promised limit values for noise made by toys that is deleterious to health. We were promised these values when we passed the first reading; they should be presented to us soon. I hope that we will have these values soon.
Last but not least, I would also like, once again, to come back to the issue of market supervision, as the best directives are only worth as much as their market supervision, which ultimately ensures the monitoring of compliance with the directives, and of course, to the tariff issue. Mr Tajani knows, of course, that we would be happy to collaborate with him in this area. In the shape of Mrs Schaldemose, we have a rapporteur who is looking to bring about further moves in this very area. We will work closely together on this. This will be the next important step, alongside the issue of the limit value for heavy metals and for carcinogens.
Mr President, ladies and gentlemen, the debate in plenary on the safety of toys in the European Union could not have come at a better time than this year, especially in the light of the recent events that have seen countries such as Belgium withdraw various types of puzzle mat from the market because the concentration of formamide, a chemical substance classified as carcinogenic, mutagenic and toxic for reproduction, was high enough to be deemed a risk to children's health, and other countries, such as France, accordingly step up their market surveillance of these same products.
At the moment, we are awaiting notification of the measures taken by the national authorities, and then we will see to it that the data provided are analysed immediately by our scientific committees. If it is confirmed as a result of these tests, as a result of scientific data, that such concentrations of formamide do indeed present a risk to children's health, then acting under the committee procedure, we will take all the measures necessary to amend the provisions of the directive accordingly. The directive - and here I wish to reassure Mr Harbour - does indeed provide for this mechanism, which means that it can be constantly updated to reflect the latest available scientific data.
As Mrs Weisgerber mentioned, the Commission, for example, has already made these amendments for certain chemical substances, such as lead and cadmium, so that their values are in line with the latest scientific data. These amendments will be scrutinised in accordance with the regulatory procedure; hence, Parliament will be fully involved in this work. However, over and above the mechanisms provided for by the committee procedure - and I am addressing Mrs Rühle here - I personally undertake to keep you constantly informed of the progress of the work on these two substances.
With regard to the other specific issues raised in the question tabled, I would like to start with the Scientific Committee on Health and Environmental Risks, which refers to a study conducted by the Joint Research Centre to analyse the methodology used in laboratories to identify traces of heavy metals such as lead in toys. These analyses were carried out in accordance with the EN 71-3 standard.
According to the study, 40 laboratories took part in the analysis, 15 of which are bodies notified by the Member States as being qualified to assess the conformity of toys within the meaning of the directive. Only three out of 40 laboratories misinterpreted the results of the analyses. The Commission has sent the results of these studies to the Member States that notified the names of the laboratories and to the laboratories themselves, inviting them to take the appropriate measures.
The study in question has also been sent to the European Committee for Standardisation so that it can be incorporated in the review of the EN 71-3 standard, which is currently under way. The aim of the review is to establish a new standard by the deadline set, namely 2013, for applying the new provisions on chemical substances.
As regards the new directive on toys, adopted in May 2009, it is based on a new legislative framework for the marketing of products and it provides for greater market surveillance. The Member States are bound to provide the instruments necessary to ensure that only safe products are accessible to European consumers. They have an obligation both to strengthen border controls and to ensure that their inspectorates monitor effectively products that have already been placed on the European market. Lastly, should the Member States discover any irregularities in toys, they must immediately notify the other countries of this information via RAPEX, the EU rapid alert system for dangerous consumer products.
Mr Harbour, the Commission is cooperating very closely with the Chinese authorities, in particular, with regard to the safety of toys. European and Chinese experts on the subject meet regularly to exchange information on applicable legislation and standards, and on administrative practices, too. The Chinese authorities' inspectors are receiving training with a view to improving the quality control of products.
As regards chemical substance limits, Mr Buşoi, it is true that a migration-based method is preferable from a scientific point of view, because it is based on the real risk to which children are exposed. However, setting migration limits means assessing the risk and the exposure to risk, as well as permitting acceptable daily intakes in order to calculate those limits. Given the large number of chemical substances - more than 1 000 - and the lack of sufficient information on all of them, we cannot implement this method with the scientific knowledge we currently possess.
That being said, the directive already lays down migration limits for some chemical substances for which scientific information is available and permits, again via the committee procedure, the future introduction of migration limits should further scientific data be made available for other new substances.
Mrs Rühle, as regards compounds and polycyclic aromatic hydrocarbons, these substances can be found in various consumer goods and not just in toys. Hence, the possibility of adopting specific measures has now been tested within the framework of the REACH Regulation, which has a broader scope, and this appears to be the most consistent and effective method.
Toys intended for use by children under three years of age are subject to stricter rules. Children below that age are more vulnerable and require greater protection. Should there be any doubt about the age group for which a toy is intended, the manufacturer must apply the most rigorous standards. However, there does not appear to be any justification for making all toys subject to the same restrictions as toys intended for babies. The exposure to risk and the way in which those toys are used are not, in fact, the same. Furthermore, certain categories of toys that are intended for older children and for which no risks or accidents have been recorded would end up simply being banned. This method would be disproportionate and would contradict the objective of better regulation.
The new directive also prohibits the use of chemicals classified as carcinogenic, mutagenic or toxic for reproduction, but this Parliament itself decided that an outright ban without any possibility of derogation would have been neither justifiable nor realistic. However, if a substance presents no health risks, because it is inaccessible, say, then it may not be prohibited.
Assessments must be carried out on a case by case basis using the scientific information available for each substance. Stricter limits may be adopted under the committee procedure to ensure an adequate level of safety. The Commission will propose this whenever a genuine risk and specific data deem it necessary.
As you know, the new directive will apply to economic operators from July 2011. The obligations relating to chemical substances will apply from July 2013. Ensuring that all those concerned - Member States and economic operators - apply the new rules and integrating the necessary adaptations to scientific progress is a priority for the Commission.
In particular, the Member States have already met twice to discuss the changes in certain chemical substance-related obligations, in October 2009 and in September of this year. A further meeting is planned in April 2011 to conclude the work.
An expert group on chemicals has also been set up to give the Commission guidance. The group already held a meeting in November, which produced good results with regard to defining the issues to be addressed and the options to be suggested. A further meeting is scheduled for January 2011.
Mr Harbour, with regard to market surveillance, I shall have an opportunity to answer your questions at a later date.
Mr President, ladies and gentlemen, the Toy Safety Directive marked an important step forward in the protection of children up to 14 years of age. It lays down the essential requirements that toys must meet during manufacture and before being placed on the market.
The European harmonisation bodies drew up harmonised European standards on the basis of the essential requirements: the conformity of toys is assessed and guaranteed by the CE mark, which ensures a high level of safety with respect to international standards. Naturally, I hope that in time, the CE mark can be replaced by microchips. Moreover, I personally believe that the European Union is constantly striving to update its safety tests, adapting them more and more to new technologies.
I must say that I am puzzled about the need to hold a debate, immediately before Christmas, on a study in which it is stated that the test on the migration limits for chemical elements in toys is non-compliant. Let us not cause a false alarm and disguise it behind the legitimate need to continually update our control systems, because that could also damage the many European businesses that operate in the toy sector and comply with all the rules in force, and it could do so at a crucial time for their production.
Furthermore, it is worth mentioning that improvements in legislation must always be matched by improvements in its application. While our work here in the European Parliament will continue along the lines of improving the quality of toys, my hope for the new year is that non-European countries will use our standards as a model so as to improve the quality of their products at international level.
Mr President, Commissioner, the directive adopted in 2009 was a success because it updates the legislative framework governing the safety of toys. It is a major step in the right direction, because it is showing us which way to go, but it is not sufficient.
We need to be constantly vigilant and alert to ensure that toys that are sold do not endanger the health and safety of children. All toys that are on the market have to comply with current legislation.
We must revise and improve the monitoring mechanisms for detecting dangerous toys, due to substances that are considered to be carcinogenic, mutagenic or toxic to reproduction (CMR substances), fragrances, or other dangerous substances, such as heteropolyanion (HPA) compounds.
The legislation to follow needs to be clearer regarding minimum age warnings and the dangers arising from inappropriate use. We need to ensure that the recommended age for toys is based on child behaviour studies.
We need to be capable of adapting our legislation to scientific advances, based on sound studies, and be more rigorous in monitoring the market and toy imports.
We need to work together, increase cooperation between Member States and rely on the customs services working together to monitor the route taken by imported toys.
Europeans are preparing to make their Christmas purchases, and we must guarantee that the products that they buy comply with all the safety requirements.
(CS) Mr President, the recommendation of the Commission's Scientific Committee regarding the limits for release of the six chemical substances is not unequivocal, and that has led to this question being put. I agree with the six experts who performed the assessment, that they could not clearly prove harm to children from these substances, because in simulating exposure, they use water and not children's spit containing lactose. We cannot leave parents of young children in doubt over the possible health risks of toys made from synthetic materials, however, and I would therefore like to ask whether the Commission intends to continue its investigation by starting experiments on mice, for example, as was the case when investigating the effects of bisphenol, which is released from baby feeding bottles made from synthetic materials and which will now be banned throughout the EU from March.
I would like to ask two more specific questions. Does the Commission agree with the proposal of the Scientific Committee, which recommends assuming exposure for a child amounting to 50% of the exposure for an adult? Furthermore, in view of the fact that the Scientific Committee recommends reducing the limit for cadmium from 0.5 micrograms per kilo of weight of the child per day to 0.36 micrograms, I would like to ask how the Commission will transfer this conclusion and also the other findings of the Committee into specific measures concerning limits for toys and also other consumer goods. Commissioner, we really would like to know what the timetable is for these measures, so that the parents of young children will know where they stand.
(EL) Mr President, while listening to the Commissioner talking so knowledgeably about polycyclic hydrocarbons, carcinogens and toxic substances, I thought for a moment that he was a chemist, not a Commissioner. Then I remembered that he is the Commissioner responsible for this issue and, therefore, the first thing he should have done was to reply to us in detail on the CE mark, the issue raised by my fellow Member, Evelyne Gebhardt, the mark which is supposed to be a safety guarantee for the toys which our children play with. Then I realised that he had not replied for a very specific reason: this Friday, it will be two years exactly since the former Commissioner signed a safety agreement with toy retailers and importers in a toy shop outside Brussels. It is eighteen months today since we had a new directive; and yet, here we are again today, like last year, as the Chair quite rightly pointed out, talking about the same subject, the safety of toys, and this year, things are even more serious, because we have a recession and, in a recession, parents who want to buy toys and are short of money will go to the section of the market that sells sub-standard toys. However, sub-standard toys cause three problems: firstly, that section of the market does not know what it is doing; secondly, it has no staff and thirdly, there are no controls, meaning that we still have no protection. As we all know and accept, children are the most valuable thing we have and, as you quite rightly said, Commissioner, they are the most vulnerable members of society. Please reply on the CE mark, which is the safety guarantee. I beg you, Commissioner, to find a practical solution, so that, next year, neither you nor we are here addressing the same question.
Mr President, the subject of toy safety is important to all families across the European Union. While it is a parent's duty to ensure the safety of the children they have responsibility for, they need to be secure in the knowledge that the toys their children are playing with are safe. In fact, I have brought some with me this evening just to remind us what some toys look like.
Therefore, this easy-osy attitude to toy safety, and the fact that we are here at 11:30 at night to again ask questions about toy safety, does not rest well with me. So what has to be done?
I would like to know from the Commission which companies directly selling or distributing toys have been successfully prosecuted for misusing the CE marking? On the subject of market surveillance, owing to the austerity measures impacting on many Member States, it is the very organisations that are there to protect consumers which are disappearing, merging with other cash-strapped organisations, and having their funding withdrawn and their powers diminished. At a local level - often the front line in the battle against unsafe toys - budget cuts will impact on the effectiveness of trading standards.
Can the Commission and Council investigate whether these cuts will breach commitments made in the General Product Safety Directive regarding effective resourcing, and what monitoring is being applied to ensure that Member States are protecting children from unsafe toys? To this end, will the Commission be bringing forward any legislation on the common European framework for market surveillance?
As in the question tonight, people have acknowledged the job of RAPEX. However, it is resource-constrained and there is more that can be done to exchange information and withdraw dangerous products from the market as quickly as possible. What support is being given to the sharing of best practice between surveillance officers in the European Union? In addition, will the Commission introduce a comprehensive EU-wide database on accident and injury, introducing this in the first instance for children and toy-related harm, so that unsafe products can be removed from the market as soon as is physically possible?
I hope that in 2011, we will see improved commitment to tackling the problem of unsafe toys on the European market once and for all.
(HU) Mr President, ladies and gentlemen, it is an eternal truth that our future lies in our children. Therefore, it is extremely important to keep them safe from the earliest age, and to ensure that they use high quality toys that do not present a health hazard. However, determination of testing methods is only one aspect of ensuring the safety of toys. What is the most important is compliance with legislation. Comprehensive testing, as well as the application of sanctions with a serious deterrent effect in the case of any irregularities, are particularly important in the case of imported products. We often hear about health hazards in connection with cheap, poor quality toys, which primarily originate from the Far East. As a practising father, I often find that instead of being deterred by more stringent inspections, such paltry products find their way into the hands of our children in increasing numbers and varieties. We must prevent the continued influx of such toys and support the widespread use of toys made from natural materials.
(GA) Mr President, I spoke about this matter last year and, like other speakers, I am here again tonight, another year gone, and that is not good.
Nevertheless, I suppose there is nothing more disconcerting than to see your child getting injured or dying as a result of playing with a toy. We think of this in terms of swallowing something or strangulation, but there is a more covert killer and that is cancer. The evidence is there that cancer is rising amongst young children in particular. Many people feel it is as a result of being exposed to chemicals in children's toys. PAHs are particularly mentioned and therefore, it is important that we reduce CMR substances in children's toys to the minimum.
Therefore, we need to take action.
(GA) It is time for us to do it and to ensure that the toys used by our children are safe for them.
Mr President, ladies and gentlemen, firstly, I would like to point out once again, in response to the many questions asked during the debate, that the directive will apply to economic operators from July 2011 and that the obligations relating to chemical substances will apply from July 2013. During my speech, I said that the application of the new rules by all those concerned was a priority for the Commission.
As regards surveillance, it is clear that strict legislation is not only necessary, but that it must also be applied correctly or else it will never be effective. That is why I am convinced that the Member States have a fundamental role to play; indeed, a toy that enters the internal market in Rotterdam or in Constanţa, Romania, today, may wind up in Bologna, Lisbon or Helsinki tomorrow, without any border controls.
What gives consumers peace of mind, more than directives being updated every fortnight, is being able to trust in the rigorousness and proper functioning of market surveillance; in other words, in the fact that, if someone tries to sell unsafe toys, he or she will be punished and the dangerous products withdrawn from the market.
Obviously, the same argument applies to businesses; those that abide by the rules pay the price for this situation. Indeed, they appreciate the fact that they are not being exposed to unfair competition from those that more or less knowingly sell non-compliant products and toys. In short, the real challenge is to give consumers peace of mind, businesses legal certainty and a level playing field, and market surveillance authorities resources and cooperation mechanisms.
Hence, in 2011, the Commission will examine the possibility of developing a multiannual market surveillance programme for identifying the long-term measures to be taken and for making the necessary financial resources available, so as to ensure uniformly rigorous checks and consistent action by the Member States.
I would also like to inform you that, in 2011, I intend to organise an event at Rotterdam port with the Dutch authorities, possibly to coincide with the entry into force of the directive. The idea is to see how the largest port in Europe will go about complying with the new rules laid down by the new directive.
As regards the CE mark - which was one of the main topics addressed in my hearing before Parliament prior to my appointment, and which was also discussed in my hearings before the Committee on the Internal Market - I would remind you that it does not certify quality; it certifies only conformity to certain standards. Hence, it is a certificate of conformity to standards, not a certificate of quality. As I have said many times, a quality mark is something that we could only envisage in the future.
Implementing the CE mark and preventing its misuse - something which unfortunately happens in the case of many products, including non-EU ones - is already a big job. Thus, I believe that we can continue to work on this matter, to develop the CE mark - and I personally am not against discussing the introduction of a quality mark in the future perhaps, but I think it is premature to do so now.
As for databases, they will be included in the review of the Product Safety Directive. However, with regard to bisphenol, which is contained in baby feeding bottles, it is not a toy, it is not covered by the directive, but, as the honourable Member pointed out, it has already been withdrawn from the market.
I believe I have answered most of the questions put to me. I am grateful to the President and to the MEPs who put questions to the Commission.
The debate is closed.
Written statements (Rule 149)
Thousands of new toys come on the market in Europe every year, and Christmas is the time when demand for toys in the shops is at its peak. Therefore, this is a timely issue.
There are significant concerns regarding harmful chemicals found in certain toys. The Commission must address this without delay. Safety standards must be based on reliable methods of testing, and intensive research must be undertaken to ensure that no harmful substances are found in children's toys.
Although all the toys that appear on the market from 20 July 2011 onwards will have to comply with the new Toy Safety Directive, and although we in Europe have the world's strictest legislation as regards toy safety, constant care is necessary. The Commission must be vigilant and strengthen the market surveillance of imports.
Every recall of dangerous toys is a cause for concern, and an immediate examination of each case must be made. Consumers must have confidence in the CE mark which guarantees that a product is of EU standard and made from non-toxic materials.